Exhibit 10.3

 

EXECUTION VERSION

 

SECOND AMENDMENT TO SEVERANCE BENEFITS AGREEMENT

 

THIS SECOND AMENDMENT TO SEVERANCE BENEFITS AGREEMENT (“Amendment”), is made and
entered into as of September 16, 2014, by and between WASHINGTON PRIME GROUP
INC. (“WPG”) and Michael P. Glimcher (the “Executive”).

 

WHEREAS, Glimcher Realty Trust, a Maryland real estate investment trust (“GRT”),
Glimcher Properties Limited Partnership, a Delaware limited partnership, and a
subsidiary of GRT (“GPLP”), and the Executive previously entered into a
severance benefits agreement, dated as of June 11, 1997, as amended April 1,
2011 (the “Agreement”);

 

WHEREAS, GRT has entered into an Agreement and Plan of Merger, dated as of the
date hereof, by and between WPG, Washington Prime Group, L.P., WPG Subsidiary
Holdings I, Inc., WPG Subsidiary Holdings II Inc., GRT, and GPLP (the “Merger
Agreement”), pursuant to which, among other things, GRT and GPLP will become
wholly-owned subsidiaries of WPG;

 

WHEREAS, the consummation of the transactions contemplated by the Merger
Agreement shall constitute a Change in Control of GRT for all purposes pursuant
to the Agreement; and

 

WHEREAS, subject to Section 7 hereof, WPG and the Executive now desire to amend
the Agreement on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Term.                                  Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“This Agreement shall continue in effect until the Executive’s employment with
WPG, GRT, GPLP and their respective subsidiaries and affiliates (collectively,
the “Company”) terminates and the Executive shall be entitled to receive all
benefits described hereunder and the provisions hereof related thereto shall
survive such termination.”

 

2. Compensation upon a Qualifying Termination following a Change in Control of
GRT.  Section 3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“If the Executive’s employment with the Company is terminated by the Company
without Cause (as defined herein), including as a result of a notice of
nonrenewal pursuant to Section 1 of the Employment Agreement, by the Executive
for Good Reason (as defined herein) or as a result of the Executive’s death or
Disability (as defined herein), in each case following the Effective Time (as
defined herein), the Executive shall be entitled to receive the compensation and
benefits set forth below, subject to the Executive’s delivery (and
non-revocation) of an executed release of claims against the Company and its
officers, directors, employees, and affiliates in substantially the form
attached hereto as Exhibit A, which release must be delivered to the Company,
and the period in which it may be revoked expired, not later than 30 days after
the Executive’s termination of employment (the “Release Deadline”).

 

--------------------------------------------------------------------------------


 

(a) GPLP shall pay to the Executive, no later than the Release Deadline, a lump
sum severance payment equal to three (3) times the Base Amount (as defined
below). For purposes of this Section 3(a), the “Base Amount” shall mean the
Executive’s annual base salary at the rate in effect immediately prior to the
Effective Time plus the target annual cash bonus opportunity applicable to the
Executive under the applicable annual cash bonus plan(s) in which the Executive
participates in the year in which the Effective Time occurs or such annual cash
bonus plan(s) in effect during the Company’s most recently completed fiscal year
if no duly effective and approved annual cash bonus plan is in place for the
year in which the Effective Time occurs.

 

(b) Any “Washington Prime Group Inc. Converted Restricted Share Awards” and
“Washington Prime Group Inc. Converted Options” (as each such term is defined in
Merger Agreement), and “Inducement LTIP Units” and “Special Performance LTIP
Units” (as each such term is defined in the Employment Agreement) held by the
Executive which are unvested on the date of termination of the Executive’s
employment shall, on the date of such termination, vest and, if applicable,
become exercisable and remain exercisable until the earlier of the second annual
anniversary of the date of the termination of the Executive’s employment and the
expiration of the original term of the option, shall no longer be subject to
repurchase or any other forfeiture restrictions, and shall be settled in
accordance with their terms.  For any current Special Performance Period, or
completed Special Performance Period as to which a grant of Special Performance
LTIP Units has not been made by the date of the Executive’s termination of
employment, Special Performance LTIP Units shall be (A) granted on the fifth
(5th) business day following the Release Deadline based (I) as to a current
Special Performance Period, on actual performance through the date of the
Executive’s termination of employment (projected to the end of the applicable
performance period for absolute, but not for relative, performance goals), with
the amount earned not pro-rated for the partial completion of the Special
Performance Period, and (II) as to a completed Special Performance Period as to
which a grant of Special Performance LTIP Units has not been made by the date of
the Executive’s termination of employment, on actual performance through the end
of such Special Performance Period, with the amount earned not pro-rated, and
(B) vested without regard to any applicable service vesting condition upon
grant.

 

(c) GPLP shall fund for the Executive the continuing coverage (“COBRA”) premium
for 18 months following the termination of the Executive’s employment, to
continue all medical, dental, and vision group insurance benefit programs or
arrangements in which the Executive was entitled to participate immediately
prior the termination of the Executive’s employment, provided that the
Executive’s continued participation is allowable under the general terms and
provisions of such plans and programs and provided further, that in the event
that the Executive becomes employed by any third party during such 18-month
period, then upon the date of such employment the Executive shall no longer be
entitled to any medical, dental, or vision insurance benefits described in the
preceding clause.  Subject to the preceding sentence, in the event that the
Executive’s participation in any such plan or program is barred, the Company
shall arrange to pay the value of the COBRA premium at the pricing to the
Executive as it existed at the time the termination of the Executive’s
employment occurs.  If the

 

--------------------------------------------------------------------------------


 

Company reasonably determines necessary to avoid benefits under the plans
referenced in this paragraph being taxable to the Executive, the Company shall
report the value of such continued coverage as taxable income to the Executive.

 

(d) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Cause” shall mean:  (A) the Executive’s willful failure to perform or
substantially perform the Executive’s material duties with the Company;
(B) illegal conduct or gross misconduct by the Executive that is willful and
demonstrably and materially injurious to the Company’s business, financial
condition or reputation; (C) a willful and material breach by the Executive of
the Executive’s obligations under this Agreement or the Employment Agreement (as
defined below), including without limitation a material and willful breach of
the restrictive covenants and confidentiality provisions set forth in the
Employment Agreement; or (D) the Executive’s conviction of, or entry of a plea
of guilty or nolo contendere with respect to, a felony crime or a crime
involving moral turpitude, fraud, forgery, embezzlement or similar conduct;
provided, however, that the actions in (A) and (C) above will not be considered
Cause unless the Executive has failed to cure such actions within 30 days of
receiving written notice specifying, with particularity, the events allegedly
giving rise to Cause and, further, provided, that, such actions will not be
considered Cause unless the Company provides written notice of the events
allegedly giving rise to Cause within 90 days of any member of the Board of
Directors of WPG (the “Board”) (excluding the Executive, if applicable at the
time of such notice) having knowledge of the relevant action.  Further, no act
or failure to act by the Executive will be deemed “willful” unless done or
omitted to be done not in good faith or without reasonable belief that such
action or omission was in the Company’s best interests, and any act or omission
by the Executive pursuant to authority given pursuant to a resolution duly
adopted by the Board or on the advice of counsel for the Company will be deemed
made in good faith and in the best interests of the Company.  The Executive will
not be deemed to be discharged for Cause unless and until there is delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Board (excluding the
Executive), at a meeting called and duly held for such purpose (after reasonable
notice to Executive and an opportunity for the Executive and the Executive’s
counsel to be heard before the Board), finding in good faith that Executive is
guilty of the conduct set forth above and specifying the particulars thereof in
detail.

 

(ii) “Good Reason” shall mean the occurrence of any one of the following events
without the prior written consent of Executive:  (A) a material diminution of
the Executive’s duties or responsibilities, authorities, powers or functions
(including removal, without Cause, from the Board, failure to be nominated to
the Board, ceasing to be the Company’s Chief Executive Officer or including
assignment of duties inconsistent with the Chief Executive Officer position as
provided in the Employment Agreement); (B) a relocation that would result in the
Executive’s principal location of employment being moved 35 miles or more away
from the Executive’s principal place of employment as of the Effective Time (as
defined below) and, as a result, the Executive’s commute increasing by 35 miles
or more; (C) any material breach of this Agreement or the Employment Agreement
by the Company; or (D) the Executive being required to report other than
directly to the Executive Chairman of the Board or the Board; provided, however,
that the actions in (A) through (D) above will not be considered Good Reason
unless

 

--------------------------------------------------------------------------------


 

the Executive shall have provided written notice to the Company, within 120 days
of the Executive’s knowledge of the events allegedly giving rise to Good Reason,
setting forth the basis for the occurrence of the Good Reason event in
reasonable detail, and the Company shall have failed to cure such actions within
30 days of receiving such written notice (and if the Company does effect a cure
within that period, such written notice shall be ineffective notice of
termination).  Unless the Executive gives the Company a written notice setting
forth the basis of the occurrence of the Good Reason event in reasonable detail
within 120 days of the Executive’s knowledge of the event which, after any
applicable notice and the lapse of any applicable 30-day grace period, would
constitute Good Reason, such event will cease to be an event constituting Good
Reason.  For the avoidance of doubt, the Executive reporting to the Executive
Chairman of the Board shall not constitute Good Reason hereunder.  This
definition of Good Reason shall supersede all contrary definitions of Good
Reason set forth in any agreements or arrangements by and between the Company
and the Executive as of the date hereof and as of the Effective Time.

 

(iii) “Employment Agreement” shall mean the employment agreement, dated as of
the date hereof, by and between the Executive and WPG, as the same may be
amended or restated from time to time.

 

(iv)  “Disability” shall mean the “permanent and total disability” of the
Executive as defined in Section 22(e)(3) of the Code, or any successor provision
thereto.

 

(e) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by him as the result of employment by another
employer or by retirement benefits after the date of termination, or otherwise,
except as specifically provided in this Section 3.”

 

3. Additional Amount.  The final clause in Section 4 of the Agreement is hereby
deleted in its entirety and replaced with the following;

 

“or with respect to any excess parachute payment that is paid following the
Effective Time, as soon as reasonably practicable after the date of such payment
provided that such date will be no later than December 31st of the year after
the year in which the Executive remits such taxes in respect of such payment.”

 

4. Entire Agreement. Section 9 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“This Agreement and the Employment Agreement set forth the entire agreement of
the parties and are intended to supersede all prior negotiations, understandings
and agreements with respect to the subject matter hereof. No provision of this
Agreement may be waived or changed, except by a writing signed by the party to
be charged with such waiver or change.”

 

5. Executive Acknowledgements.  The following is hereby added as Section 14 of
the Agreement:

 

--------------------------------------------------------------------------------


 

“Executive hereby acknowledges that each “Glimcher Realty Trust Performance
Share” which is held by the Executive as of immediately prior to the
“Acquisition Effective Time” shall be treated as provided in Section 3.12(d) of
the Merger Agreement. Notwithstanding anything to the contrary in a Glimcher
Realty Trust Equity Plan or in any applicable award agreement, Executive hereby
waives the accelerated vesting which otherwise would occur at or immediately
prior to the “Acquisition Effective Time” under the terms of any “Glimcher
Realty Trust Restricted Share” or “Glimcher Realty Trust Stock Option” which is
held by the Executive as of immediately prior to the “Acquisition Effective
Time,” and agrees that such awards shall be deemed to be “Glimcher Realty Trust
Continuing Equity Awards” and treated as provided in Section 3.12(b) and
3.12(c) of the Merger Agreement.  The preceding sentence constitutes a
“Continuing Award Waiver.”  Each quoted term in this Section 14 shall have the
meaning ascribed to it in the Merger Agreement.”

 

6.  Sale of Washington Prime Group Inc. Shares.  The Executive agrees that any
shares of Washington Prime Group Inc. common stock received by him by virtue of
the transactions contemplated by the Merger Agreement and in accordance with the
terms thereof, including without limitation the share portion of the “Merger
Consideration” (as defined in the Merger Agreement) received in respect of
shares of Glimcher Realty Trust common stock and Glimcher Realty Trust
performance shares held by the Executive immediately prior to the “Acquisition
Effective Time” (as defined in the Merger Agreement), shall be subject to a
lock-up on sales, offers, pledges, contracts to sell, grants of any option,
right or warrant to purchase, or other transfers or dispositions, whether
directly or indirectly (together, the “Lock Up”), from the Acquisition Effective
Time until the time that the Board adopts executive stock ownership guidelines,
at and following which time the Executive shall be subject to such guidelines;
provided, however that if the Board does not adopt such guidelines by the
earliest of (i) the termination of the Executive’s employment with the Company
for any reason, (ii) a Change in Control (as defined in Exhibit B hereto) and
(iii) the third annual anniversary of the Closing Date (as defined in the Merger
Agreement), then the Lock Up shall expire upon the occurrence of such event.

 

7. Effective Time.  WPG shall take such action as is necessary to cause this
Amendment to become as of the “Acquisition Effective Time” (as defined in the
Merger Agreement) on the Closing Date (the “Effective Time”), including, as
necessary, immediately following the Acquisition Effective Time causing GRT and
GPLP to become parties hereto.  If the Merger Agreement is terminated, in
accordance with its terms or otherwise and, consequently, the Acquisition
Effective Time and the Closing Date do not occur, at the time of such
termination, this Amendment shall be null and void ab initio and of no force or
effect, and the Agreement shall remain in effect in accordance with its terms.

 

8. Except as otherwise provided herein, the Agreement shall remain unaltered and
of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

Title: Secretary and General Counsel

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Michael P. Glimcher

 

Michael P. Glimcher

 

[Signature Page to Michael P. Glimcher Second Amendment to Severance Benefits
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into on
                    , 20     by Michael P. Glimcher (the “Executive”).

 

In consideration of the promises set forth in the Severance Benefits Agreement
between the Executive and Glimcher Realty Trust, a Maryland real estate
investment trust (the “Company”), dated as of June 11, 1997, as amended April 1,
2011 and September 16, 2014 (as the same may be amended or restated from time to
time, the “Severance Agreement”), and the Employment Agreement, dated as of
September 16, 2014, by and between the Executive and Washington Prime Group Inc.
(as the same may be amended or restated from time to time, the “Employment
Agreement”), the Executive agrees as follows:

 

1. General Release and Waiver of Claims.

 

(a) Release.  In consideration of the payments and benefits provided to the
Executive under the Severance Agreement and the Employment Agreement and after
consultation with counsel, the Executive and each of the Executive’s respective
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Releasors”) hereby irrevocably and unconditionally
release and forever discharge the Company and its subsidiaries and affiliates
(including without limitation Washington Prime Group Inc., Washington Prime
Group, L.P. and Glimcher Properties Limited Partnership) and each of their
respective officers, employees, directors, shareholders and agents (all in their
capacities as such) (“Releasees”) from any and all claims, actions, causes of
action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, or in the future may possess, arising out (i) of
the Executive’s employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that notwithstanding
anything else herein to the contrary, this Agreement shall not affect: the
obligations of the Company or the Executive set forth in the Severance
Agreement, Employment Agreement, or other obligations that, in each case, by
their terms, are to be performed after the date hereof by the Company or the
Executive (including, without limitation, obligations to the Executive under the
Severance Agreement for any severance or similar payments or benefits, under any
stock option, stock or equity-based award, plan or agreements, or payments or
obligations under any pension plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with their terms); any
indemnification or similar rights the Executive has as a current or former
officer or director of any of the Releasees, including, without limitation, any
and all rights thereto referenced in the Employment Agreement, the bylaws of any
of the Releasees, other governance documents, or any rights with respect to
directors’ and officers’ insurance policies; the Executive’s right to
reimbursement of business expenses; any Claims the Releasors may have against
the Releasees

 

--------------------------------------------------------------------------------


 

in the event that the Company or any member of the Releasees brings any Claims
against the Executive or any member of the Releasors; any claims of Releasors
solely in their capacity of stockholders of the Company; and any rights to
contribution in respect of a Releasor held jointly liable with Company.

 

(b) Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to the Executive under the Severance Agreement and the
Employment Agreement, the Releasors hereby unconditionally release and forever
discharge the Releasees from any and all Claims that the Releasors may have as
of the date the Executive signs this Agreement arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA”).  By signing this
Agreement, the Executive hereby acknowledges and confirms the following: (i) the
Executive was advised by the Company in connection with his termination to
consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement.  The Executive also understands that he has
seven (7) days following the date on which he signs this Agreement within which
to revoke the release contained in this paragraph, by providing the Company a
written notice of his revocation of the release and waiver contained in this
paragraph.

 

(c) No Assignment.  The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

 

2. Proceedings.  The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Severance Agreement, the Employment Agreement or in respect of any
other matter described in the proviso to Section 1(a) (each, individually, a
“Proceeding”), and agrees not to participate voluntarily in any Proceeding.  The
Executive waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.

 

3. Remedies.  In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven-day period provided under Paragraph 1(b), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
him under the termination provisions of the Severance Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of the Executive’s

 

--------------------------------------------------------------------------------


 

termination of employment) or terminate any benefits or payments that are
subsequently due under the Severance Agreement, without waiving the release
granted herein.

 

The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

 

4. Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

 

5. Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

 

6. Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Indiana applicable to contracts executed in and
to be performed in that state.

 

7. Notices.  All notices or communications hereunder shall be in writing,
addressed as provided in Section 9(b) of the Employment Agreement.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.

 

 

THE EXECUTIVE

 

 

 

 

 

 

 

Michael P. Glimcher

 

 

 

Date of Execution:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

“Change of Control” means:

 

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Exchange Act) of such person,
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Washington Prime
Group Inc. (the “Company”) representing twenty-five percent (25%) or more of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;

 

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors;

 

(iii) A reorganization, merger or consolidation of the Company, in each case
unless, following such reorganization, merger or consolidation, (A) more than
sixty percent (60%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding voting securities immediately prior to such reorganization, merger
or consolidation in substantially the same proportions as their beneficial
ownership, immediately prior to such reorganization, merger or consolidation, of
the Company’s outstanding voting securities, (B) no person (excluding the
Company, any employee benefit plan or related trust of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
Company’s outstanding voting securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation;

 

(iv)  the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation with respect to which following such
sale or other disposition (x) more than

 

1

--------------------------------------------------------------------------------


 

sixty percent (60%) of the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities entitled to vote generally in the
election of directors immediately prior to such sale or other disposition in
substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company’s outstanding voting
securities, (y) no person (excluding the Company, any employee benefit plan or
related trust of the Company or such corporation and any person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, twenty-five percent (25%) or more of the Company’s outstanding
voting securities) beneficially owns, directly or indirectly, twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (z) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board of Directors of
the Company providing for such sale or other disposition of assets of the
Company; or

 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2

--------------------------------------------------------------------------------